COURT OF CHANCERY
                                  OF THE
 SAM GLASSCOCK III          STATE OF DELAWARE                COURT OF CHANCERY COURTHOUSE
  VICE CHANCELLOR                                                     34 THE CIRCLE
                                                               GEORGETOWN, DELAWARE 19947



                            Date Submitted: June 5, 2014
                             Date Decided: June 5, 2014

John L. Reed                                 Kenneth J. Nachbar
Scott B. Czerwonka                           Shannon E. German
Andrew H. Sauder                             Morris, Nichols, Arsht & Tunnell LLP
DLA Piper LLP                                1201 North Market Street
919 North Market Street, Suite 1500          Wilmington, Delaware 19899
Wilmington, Delaware 19801

David L. Finger                              Joel Friedlander
Finger & Slanina, LLC                        Friedlander & Gorris, P.A.
One Commerce Center                          222 Delaware Avenue, Suite 1400
1201 North Orange Street, 7th Floor          Wilmington, Delaware 19801
Wilmington, Delaware 19801

              Re:    Al Jazeera America, LLC v. AT&T Services, Inc.
                     Civil Action No. 8823-VCG

Dear Counsel:

      On October 14, 2013, I directed the Plaintiff to file a largely unredacted

version of its August 20, 2013 Verified Complaint in this matter. That Order was

stayed pending the Plaintiff’s interlocutory appeal.       On May 30, 2014, our

Supreme Court dismissed that appeal as improvidently granted. I then directed the

parties to state the reason, should any exist, why the Plaintiff should not comply

with my October 14, 2013 Order forthwith. On June 4, 2014, the Plaintiff filed a
Motion to Stay the October 14, 2013 Letter Opinion and Order Requiring the

Filing of a Largely Unredacted Verified Complaint.

      I have reviewed the Plaintiff’s submission of June 4, along with the

Objectors’ answering letters. The Plaintiff seeks a 10-day stay in order for the

litigating parties to finalize a settlement and to seek an expungement of the record.

I am not at this stage convinced that judicial documents may be expunged, without

disclosure to the public, as the Plaintiff proposes. However, I am also mindful that

the Complaint in this matter has been withheld from the public for ten months, and

that the harm to the public interest of the stay proposed is incremental and

comparatively light, even if the motion to expunge is denied. Moreover, although I

found that the potential business ramifications of an unredacted Complaint were

outweighed by the public interest in this matter, I am mindful that the Plaintiff’s

interest in maintaining the confidentiality of its court filings through appropriate

judicial channels will be forfeited upon unsealing.

      For those reasons, the Plaintiff’s Motion to Stay my October 14, 2013 Order

for a 10-day period is granted. If a settlement is reached and a motion to expunge

is filed within that time, this stay shall automatically be extended pending

resolution of that motion. The parties, including the Objectors, should confer and

submit a schedule for briefing the motion, which I intend to resolve promptly.




                                         2
    To the extent the foregoing requires an Order to take effect, IT IS SO

ORDERED.

                                       Sincerely,

                                       /s/ Sam Glasscock III

                                       Sam Glasscock III




                                   3